EXHIBIT TEGAL CORPORATION REPORTS SECOND QUARTER FISCAL 2 Petaluma, Calif.,November 13, 2008 — Tegal Corporation (Nasdaq:TGAL), a leading designer and manufacturer of plasma etch and deposition systems used in the production of integrated circuits and nanotechnology devices, today announced financial results for the Second Quarter Fiscal Year 2009, which ended September 30, 2008.Senior management will conduct an investor conference call to discuss these results and the company’s financial outlook in more detail today at 2pm Pacific Time, Thursday, November 13, 2008.More information about the conference call is provided below. Second Quarter Highlights ·Due to general economic weakness and a slowdown in capital expenditures, revenue declined to $2.0 million with a GAAP net loss of $2.5 million. ·Late in the quarter, the Company signed and closed its agreement with Alcatel Micro Machining Systems (AMMS) and Alcatel-Lucent to acquire their Deep Reactive Ion Etch (DRIE) and Plasma Enhanced Chemical Vapor Deposition (PECVD) products, and the related intellectual property. ·Backlog increased during and subsequent to the end of the quarter and included new orders for its recently acquired DRIE systems. ·The Company initiated a 10% reduction in its workforce and other measures to reduce spending during the coming quarter. Financial Results Revenues for the second quarter of fiscal 2009 were $2.0 million, a decrease of 81% from $10.8 million in the same period last year.Tegal reported a net loss of ($2.5) million, or ($0.34) per share, for the quarter, compared to net income of $0.7 million, or $0.10 per share in the same period last year, and a net loss of ($0.8) million, or ($0.11) per share in the prior quarter. Gross profits for the second quarter of fiscal 2009 were 50.8% compared to 39.3% in the same period last year, and up from 49.2% in the prior quarter. Operating loss for the second quarter was ($2.4) million, including approximately $0.5 million of non-cash charges.Operating income in the same period last year was $0.5 million.That period’s operating expenses included $0.6 million of non-cash charges.The operating loss for Q1 of this fiscal year was ($1.0) million, which included $0.5 million of non-cash charges. Backlog at the end of the quarter was $1.1 million, and is currently $3.3 million. Cash at the end of the fiscal second quarter of 2009 was $14.0 million, a $4.2 million decrease from the end of the June quarter.Over the same three month period, inventories increased by $2.6 million to $13.7 million, related primarily to the acquisition. Under the terms of the Asset Purchase Agreement with AMMS and Alcatel Lucent, dated September 2, 2008, Tegal paid $1,000,000 in cash and issued 1,044,386 shares of Tegal common stock at a value of $3.83 per share. As of September 30, 2008, the Company’s total shares outstanding were “During the final month of the quarter we signed and closed our acquisition of the DRIE and LTPECVD products from Alcatel, and we are pleased with our progress to date on integrating the acquisition,” said Thomas Mika, President and CEO of Tegal Corporation.“We recently announced two system orders for both cluster and stand-alone versions of the DRIE systems, one of which has already been installed at our customer.These orders and a promising pipeline strengthen our belief in the long-term prospects for this business and we will pursue this opportunity aggressively.During the quarter, we took measures to reduce our workforce and other expenses, while preserving our ability to properly transition and support our key growth opportunities.In the current tougher economic environment, we believe these steps, along with all of the profitability initiatives we have made in recent years, will help position the Company to weather the storm and emerge as a stronger company.We believe that so long as the business environment does not significantly worsen, we can improve our results measurably on a sequential basis and we look forward to an improved financial forecast in the coming quarters.” Investor Conference Call Tegal Corporation will discuss these results and further details of its second quarter of fiscal 2009 during a conference call today, November 13, 2008, at 5:00 p.m.
